—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Kramer, J.), dated April 28, 1992, which, inter alia, denied its motion to transfer the venue of the action to Suffolk County, and granted the plaintiffs’ cross motion to transfer the venue of the action to Queens County.
*563Ordered that the order is reversed, with costs, the motion is granted, and the cross motion is denied; and it is further,
Ordered that the Clerk of the Supreme Court, Kings County, is directed to transfer the file of the action to the Clerk of the Supreme Court, Suffolk County.
Because, as the plaintiffs have correctly conceded, their choice of venue in the first instance was improper, they forfeited their right to select the place of venue (see, Cenziper v Gross, 175 AD2d 226; Papadakis v Command Bus Co., 91 AD2d 657; Siegel, NY Prac § 123, at 189 [2d ed]; 2 Weinstein-Korn-Miller, NY Civ Prac jj 511.04). Accordingly, the Supreme Court erred in granting the plaintiffs’ cross motion and denying the motion of the defendant, which is a corporation, to transfer the venue of the action to Suffolk County, where its principal office is located (see, CPLR 503 [c]). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.